Title: 29th.
From: Adams, John Quincy
To: 


       Attended parson Wibird the whole day. He recommended very highly humility, or spiritual poverty; his sermons were I thought, better than usual. Miss Sarah Taylor, a young lady between 60 and 70 years old dined here this day. I have seen, when I was a child in books of fairy tales, figures very much like this lady, astride upon a broomstick riding Jehu-like through the air. This is a sufficient description of her person, and as to her mind, it will be enough to say that she has been a genuine old maid, these forty years.
      